EXHIBIT 3.1 ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 5708 Filed in the office of Website: secretaryofstate.biz /s/ Ross Miller Document Number: Ross Miller 20090690770-20 Articles of Incorporation (PURSUANT TO NRS 78) Secretary of State Date Filed: State of Nevada 09/21/2009 9:30 AM In the office of Enitity Number E0503992009-8 Important: Read attached instructions before completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: CUBA BUSINESS DEVELOPMENT GROUP, INC. 2.
